THE STATE OF TEXAS
                                         MANDATE
TO THE 402ND JUDICIAL DISTRICT COURT OF WOOD COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 5th
day of February, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was
determined; and therein our said Court made its order in these words:

In the Interest of B.E.T., a Child                        No. 06-14-00069-CV

                                                          Trial Court No. 2013-422




       As stated in the Court’s opinion of this date, we find no error in the order of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Evelyn, has adequately indicated her inability to pay costs of
appeal. Therefore, we waive payment of costs.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 23rd day of April, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk